          Case 1:18-cv-00932-RBW Document 19 Filed 03/26/19 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


JUDICIAL WATCH, INC.,                             )
                                                  )   Case No. 18-cv-00932
        Plaintiff,                                )
                                                  )   Judge Reggie B. Walton
        v.                                        )
                                                  )
UNITED STATES DEPARTMENT OF                       )
JUSTICE,                                          )
                                                  )
        Defendant.                                )

                                   JOINT STATUS REPORT

        Pursuant to the Court’s February 25, 2019 Minute Order, Plaintiff Judicial Watch, Inc.

and Defendant United States Department of Justice, through their undersigned counsel, submit

this joint status report.

        On March 24, 2019, Attorney General William P. Barr sent a letter to members of

Congress stating that Special Counsel Robert Mueller had provided the Attorney General with a

confidential report regarding the Special Counsel’s investigation into Russian interference in the

2016 election. In light of this development, Defendant is re-assessing records from the Special

Counsel’s Office to determine whether additional information can be released to the public. The

parties have conferred on this matter and agree that briefing the propriety of Defendant’s

withholding of records at this time would be an inefficient use of the parties’ and the Court’s

resources.

        The parties therefore propose that they file another joint status report apprising the Court

of how they believe the case should proceed once there has been the opportunity for Defendant

to organize and begin its review of the Special Counsel’s records and no later than April 16,

2019.
         Case 1:18-cv-00932-RBW Document 19 Filed 03/26/19 Page 2 of 2



Dated: March 26, 2019                 Respectfully submitted,

/s/ Michael Bekesha                   JOSEPH H. HUNT
Michael Bekesha                       Assistant Attorney General
D.C. Bar No. 995749
JUDICIAL WATCH, INC.                  ELIZABETH J. SHAPIRO
425 Third Street SW, Suite 800        Deputy Branch Director
Washington, DC 20024
Phone: (202) 646-5172                 /s/ Gary D. Feldon
                                      Gary D. Feldon
Counsel for Plaintiff                 (D.C. Bar No. 987142)
                                      Trial Attorney
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      1100 L St., NW, Room 11104
                                      Washington, DC 20005
                                      Tel: (202) 514-4686
                                      Fax: (202) 616-8460
                                      E-mail: Gary.D.Feldon@usdoj.gov

                                      Counsel for Defendant




                                          2
